               Case 2:18-cr-00128-WBV-JVM Document 59 Filed 07/23/19 Page 1 of 1




                                United States District Court
                                                         for the

                                             Eastern District of Louisiana


                United States of America
                           V.                                      Case No. 18-1^W'D"
                    ALEX MILLER
                     aka "G Baby"
                        Defendant


                                           WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

        After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




           07/23/2019
                                                                                     Defemant    signature




                                                                               Signature ofdefendant's attorney


                                                                                  Stephen Shapiro. Esq.
                                                                              Printed name ofdefendant's attorney




                                                                                       Judx s signature


                                                                      Honorable Wendv B. Vitter, U.S. District Judge
                                                                                 Judge's printed name and title
